The libel was presented to the Court holden by a single judge in the county of Cumberland, at the last October term, and contained a prayer, that notice might be ordered for the respondent’s appearance here, at the present term, to answer to the libel. The judge, at the term aforesaid, ordered notice to be given three weeks successively, &c., in the Columbian Centinel.
The notice appearing to have been published as ordered, the Court expressed some doubt as to the regularity of the procedure ; but, after examining the statute, sustained the libel.